Judgment, Supreme Court, New York County, rendered on September 21, 1976, convicting defendant, upon his plea of guilty of manslaughter in the first degree, and sentencing him to an indeterminate term of three to nine years imprisonment, unanimously affirmed. Application by appellant’s counsel to withdraw is denied. Although there appears to be an issue which, arguably, lends itself to appellate presentation, our review of the record indicates that it does not warrant reversal. Therefore, it is not necessary to relieve present counsel and assign new counsel. In the light of our conclusion, counsel’s motion to withdraw should be denied. (People v Guzman, 71 AD2d 600; People v Myrick, 70 AD2d 833; Anders v California, 386 US -738; People v Saunders, 52 AD2d 833.) Concur&emdash;Murphy, P. J., Kupferman, Sandler, Markewich and Yesawich, JJ.